               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

CURTIS T. TROTTER,

                     Petitioner,
                                                     Case No. 19-CV-974-JPS
v.
                                               Crim. Case No. 17-CR-227-JPS
UNITED STATES OF AMERICA,
                                                                     ORDER
                     Respondent.


       Petitioner Curtis T. Trotter pleaded guilty to three counts of bank

robbery, in violation of 18 U.S.C. § 2113, and one count of brandishing a

firearm in connection with a crime of violence, in violation of 18 U.S.C. §

924(c)(1)(A)(ii). United States v. Curtis T. Trotter, 17-CR-227-JPS (E.D. Wis.)

(the “Criminal Case”), (Docket #16). On June 1, 2018, the Court sentenced

Petitioner to ten years’ imprisonment. Id., (Docket #30). Petitioner did not

appeal.

       Petitioner then filed a motion pursuant to 28 U.S.C. § 2255 to vacate

his convictions on July 8, 2019. (Docket #1). Petitioner’s motion is now

before the Court for screening:

              If it plainly appears from the motion, any attached
       exhibits, and the record of the prior proceedings that the
       moving party is not entitled to relief, the judge must dismiss
       the motion and direct the clerk to notify the moving party. If
       the motion is not dismissed, the judge must order the United
       States Attorney to file an answer, motion, or other response
       within a fixed time, or to take other action the judge may
       order.

Rule 4(b), Rules Governing Section 2255 Proceedings. Generally, the Court

begins the screening process by examining the timeliness of the motion and

whether the claims therein are procedurally defaulted. Indeed, Petitioner’s
motion appears to be both untimely and procedurally defaulted. The Court

need not address those matters, however, because both of Petitioner’s

grounds for relief is plainly meritless.

       Petitioner’s first ground for relief is the denial of effective assistance

of counsel, in violation of the Sixth Amendment, namely that he asked his

attorney to file a notice of appeal but the attorney refused. (Docket #1 at 6;

Docket #2 at 3–4). Petitioner’s memory must be faulty—or he may be

intentionally attempting to revise history—because on June 15, 2018, just

two weeks after his sentencing, Petitioner’s attorney filed this letter with

the Court:




Criminal Case, (Docket #32). The letter confirms that Petitioner instructed

his attorney not to appeal, and it bears his signature.

                                  Page 2 of 5
       Petitioner’s second ground for relief is that his sentence was

“improperly enhanced” with his Section 924(c) conviction, in violation of

his due process rights under the Fifth Amendment. (Docket #1 at 7; Docket

#2 at 5–7). A Section 924(c) conviction requires a predicate offense, namely

a “crime of violence.” 18 U.S.C. § 924(c)(3). Petitioner contends that his

convictions for bank robbery do not qualify as “crimes of violence” because

they can be accomplished merely by intimidation. (Docket #2 at 5–7). This

precise argument was considered and rejected by the Seventh Circuit,

which held that bank robbery is indeed a “crime of violence” for purposes

of Section 924(c). United States v. Armour, 840 F.3d 904, 908–09 (7th Cir.

2016). This Court agrees with the analysis in Armour and, in any event, must

follow it as binding precedent.

       Because Petitioner is plainly not entitled to relief on the two grounds

presented in his motion, the Court is compelled to deny the motion and

dismiss this action with prejudice. Under Rule 11(a) of the Rules Governing

Section 2255 Cases, “the district court must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” To

obtain a certificate of appealability under 28 U.S.C. § 2253(c)(2), Petitioner

must make a “substantial showing of the denial of a constitutional right”

by establishing that “reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336

(2003) (internal citations omitted). No reasonable jurists could debate

whether Petitioner’s motion presented any viable grounds for relief. He

signed a letter acknowledging waiver of his right of appeal, and Armour

completely forecloses his claim regarding the Section 924(c) conviction. As



                                  Page 3 of 5
a consequence, the Court is compelled to deny a certificate of appealability

as to Petitioner’s motion.

          Finally, the Court closes with some information about the actions

that Petitioner may take if he wishes to challenge the Court’s resolution of

this case. This order and the judgment to follow are final. A dissatisfied

party may appeal this Court’s decision to the Court of Appeals for the

Seventh Circuit by filing in this Court a notice of appeal within 30 days of

the entry of judgment. See Fed. R. App. P. 3, 4. This Court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the 30-day deadline. See Fed. R.

App. P. 4(a)(5)(A). Moreover, under certain circumstances, a party may ask

this Court to alter or amend its judgment under Federal Rule of Civil

Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil

Procedure 60(b). Any motion under Federal Rule of Civil Procedure 59(e)

must be filed within 28 days of the entry of judgment. The Court cannot

extend this deadline. See Fed. R. Civ. P. 6(b)(2). Any motion under Federal

Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The court

cannot extend this deadline. See id. A party is expected to closely review all

applicable rules and determine what, if any, further action is appropriate in

a case.

          The Court will also deny Petitioner’s motion for leave to proceed in

this action in forma pauperis, (Docket #3), as there is no filing fee associated

with the filing of a motion to vacate in a federal criminal case.

          Accordingly,

          IT IS ORDERED that Petitioner’s motion for leave to proceed in

forma pauperis (Docket #3) be and the same is hereby DENIED;



                                   Page 4 of 5
      IT IS FURTHER ORDERED that Petitioner’s motion to vacate, set

aside, or correct his sentence pursuant to Section 2255 (Docket #1) be and

the same is hereby DENIED;

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice; and

      IT IS FURTHER ORDERED that a certificate of appealability be and

the same is hereby DENIED.

      The Clerk of Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 12th day of July, 2019.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                               Page 5 of 5
